Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 14, 2020

The Court of Appeals hereby passes the following order:

A20A1663. NICOLAS LOPEZ v. THE STATE.

      A jury found Nicolas Lopez guilty of malice murder and possession of a
firearm during the commission of a felony, and the trial court sentenced Lopez to life
imprisonment plus five years. Lopez filed a motion for new trial, which the trial court
denied, and Lopez filed this direct appeal in this Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court
for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/14/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.